Oliyee, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED that the appraised value of the merchandise involved in the above-entitled case, less the Canadian Sales Tax of 8% which is included in said appraised value, is equal to the price, at the time of exportation of said merchandise to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities in the ordinary course of trade, for exportation to the United States, and that the foreign value of such or similar merchandise was no higher.
IT IS FURTHER STIPULATED AND AGREED that the record in C. J. Tower & Sons v. United States, Reappraisement Decision 7624, may be incorporated herein.
IT IS FURTHER STIPULATED AND AGREED that this case may be submitted on the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was the appraised value, less 8 per centum Canadian sales tax.
Judgment will be rendered accordingly.